Appeal by defendant from an order of the County Court, Nassau County, dated A ugust 31, 1960, which denied, without a hearing, his coram nobis application to vacate a judgment of that court, rendered July 23, 1946, convicting him, after a jury trial, of robbery in the first degree and sentencing him, as a second felony offender, to serve a term of 30 to 60 years. The indictment charged defendant with the crimes of robbery in the first degree, robbery in the second degree, grand larceny in the first degree and assault in the second degree. The coram nobis application was made upon the ground that defendant’s constitutional rights were violated by the introduction in evidence against him on the trial of a statement taken by the District Attorney, *523after the defendant’s indictment and prior to his arraignment, at which time he was not represented by counsel. Order affirmed. The statement was received in evidence against defendant at the trial, and if it was erroneously received in evidence the error was apparent on the face of the record and could have been adequately reviewed upon appeal (cf. People v. Sullivan, 3 N Y 2d 196; People v. Noia, 3 N Y 2d 596; People v. Shapiro, 3 N Y 2d 203). Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.